Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the words “comprising” at lines 1, 2, and 8.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-25 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. (GB2491880) in view of Matsubara (2008/0174209).
Regarding claim 21, Deodhar et al. shows an electric generator, said generator comprising:
a rotor (7) with permanent magnets (8), configured for rotating about a rotation axis;
a stator (1) comprising at least one magnetic yoke with arms extending one of axially inside and axially outside of the rotor so as to be adjacent to one of a radial inner side and a radial outer side, respectively, of the rotor;
wherein the arms of the at least one magnetic yoke are circumferentially distributed so as to form a slot between each pair of adjacent arms, each slot and each arm showing a width (Fig. 2).
Deodhar et al. does not show wherein the widths of the arms have different values distributed along the circumference.  Deodhar et al. only shows wherein the widths of the slot have different values distributed along the circumference.
Matsubara shows wherein the widths of the arms (5, 21, Fig. 5) have different values distributed along the circumference for the purpose of reducing cogging torque.
	Since Deodhar et al. and Matsubara are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the widths of the arms with different values distributed along the circumference as taught by Matsubara for the purpose discussed above.
Regarding claim 22, Matsubara also shows wherein the width of the slots is constant along the circumference (Fig. 7).
Regarding claims 23 and 24, Matsubara also shows wherein the width of the arms increases progressively along the circumference and wherein the width of the arms increases linearly along the circumference (5, 21).
Regarding claim 25, Matsubara also shows wherein the widths of the arms are distributed randomly along the circumference (Fig. 5).
Regarding claim 30, Matsubara also shows wherein the at least one yoke comprises several yokes, the arms of the yokes repeatedly alternating along the circumference (Fig. 2).
Regarding claim 31, Matsubara also shows wherein each of the several yokes comprises a central portion interconnecting the arms of the yoke (Fig. 3).
Regarding claim 32, Matsubara also shows wherein each of the arms comprises a bent end portion fixed to the central portion (Fig. 3).
Regarding claim 33, Matsubara also shows an electric coil (9) arranged between the central portions of the yokes.
Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. in view of Matsubara as applied to claim 21 above and further in view of Hochstrasser (4,963,780).
Regarding claim 34, the machine of Deodhar et al. modified by Matsubara includes all of the limitations of the claimed invention except for a turbine wheel mechanically coupled to the rotor.
Hochstrasser shows a turbine wheel (30)mechanically coupled to the rotor for the purpose of providing a hydroelectric generator.
	Since Deodhar et al., Matsubara and Hochstrasser are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a turbine wheel as taught by Hochstrasser for the purpose discussed above.
Regarding claim 35, Hochstrasser also shows a shaft supporting the rotor and the turbine wheel, and bearings (50, 52) at each end of the shaft (32).
Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. in view of Matsubara and further in view of Hochstrasser (4,963,780).
Regarding claim 36, the machine of Deodhar et al. modified by Matsubara includes all of the limitations of the claimed invention as discussed in claim 21 above except for a valve for gas cylinder, said valve comprising:
a body with an inlet, an outlet and a passage interconnecting the inlet and outlet;
a flow control device mounted on the body and controlling the flow of gas in the passage;
an electric generator with a turbine wheel located in the passage, configured for outputting electric power when the gas flow in the passage rotates the turbine wheel.
For the purpose of providing a hydroelectric generator, Hochstrasser shows a valve for gas cylinder, said valve comprising:
a body with an inlet (14), an outlet (44) and a passage interconnecting the inlet and outlet;
a flow control device (22) mounted on the body and controlling the flow of gas in the passage;
an electric generator with a turbine wheel (30) located in the passage, configured for outputting electric power when the gas flow in the passage rotates the turbine wheel.
	Since Deodhar et al., Matsubara and Hochstrasser are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a turbine wheel as taught by Hochstrasser for the purpose discussed above.
Regarding claim 37, the machine of Deodhar et al. modified by Matsubara includes all of the limitations of the claimed invention as discussed in claim 21 above except for a conduit with a wall delimiting a passage for a fluid and with an electric generator with a turbine wheel (30) located in the passage so as to be driven when the fluid flows.
For the purpose of providing a hydroelectric generator, Hochstrasser shows a conduit with a wall delimiting a passage for a fluid and with an electric generator with a turbine wheel (30) located in the passage so as to be driven when the fluid flows.
Since Deodhar et al., Matsubara and Hochstrasser are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a turbine wheel as taught by Hochstrasser for the purpose discussed above.
	With regard to claims 38 and 39, the method for dimensioning an electric generator would be inherent and obvious since the prior art references meet the structural limitations of the claimed device.
Allowable Subject Matter
Claims 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the electric generator, wherein each arm extends angularly over a sector theta(i)= (theta/2) + i*dtheta where i an integer comprised between 7 and N; N being the number of arms and theta being an average sector angle of the N arms as recited in claim 26.  Claims 27-29 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/17/2022
/DANG D LE/Primary Examiner, Art Unit 2834